Motion for stay granted on these conditions: (1) Within five days appellants execute and deposit with the clerk of Kings county the conveyance of 96 Adams street, pursuant to the provisions of section 1330 of the Code of Civil Procedure; and (2) perfect their appeal by an undertaking for $500, under section 1326 of the Code of Civil Procedure. (See Walz v. Humrich, 158 *903App. Div. 584.) Otherwise motion denied, with ten dollars costs. Present — Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ.